Citation Nr: 0825760	
Decision Date: 08/01/08    Archive Date: 08/13/08

DOCKET NO.  05-12 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to recognition as the helpless child of a 
deceased veteran for the purpose of entitlement to death 
benefits.


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The veteran had active service from November 1955 to July 
1965.  The appellant is the veteran's daughter and is 
claiming VA benefits as the child of the veteran.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, which denied entitlement to Dependency 
and Indemnity Compensation (DIC) based on the appellant's 
application as a "helpless child."

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.


REMAND

The appellant seeks DIC benefits as a helpless child of a 
deceased veteran.  In order to qualify for such benefits, it 
must be shown that the appellant became permanently incapable 
of self-support before reaching 18 years of age and that she 
is unmarried.

In her March 2004 claim, the appellant stated that she had 
been married previously.  In her July 2004 notice of 
disagreement, the appellant indicated that she divorced in 
February 1991.  In March 2005 correspondence, the appellant's 
mother stated that the only reason the appellant's husband 
married her was because he thought "a wife can't testify 
against her husband, if they are married.  So they married 
and when [the appellant's] husband found out shortly 
thereafter (2 weeks later), that it was not true, he left, 
did not communicate with [the appellant], nor help her in any 
way."   

The appellant could qualify as a "helpless child" of the 
veteran under 38 C.F.R. § 3.55(b)(1)(2) if it is shown that 
the appellant's previous marriage was either "void" or 
"annulled."  The appellant's mother has described a 
marriage which could have been considered void or annulled by 
a court.  There is no official documentation regarding the 
circumstances of the appellant's previous marriage, however.  
The Board cannot adjudicate the appellant's claim without 
this information.

If the appellant does not have a disqualifying marital 
impediment, then she might be eligible for death pension 
benefits if she can show that she is a helpless adult child.  
To do so, a "child" must have been shown to have become 
permanently incapable of self-support by reason of mental or 
physical defect at the date of attaining the age of 18 years.  
See 38 C.F.R. § 3.356(a) (2007); Dobson v. Brown, 4 Vet. App. 
443, 445 (1993).

After the appellant requested a Travel Board hearing in April 
2005, the RO attempted to notify her of this hearing in 
correspondence dated in April 2008.  The record indicates 
that the hearing notice was returned to the RO as 
undeliverable by the United States Postal Service and that 
the appellant failed to appear at the May 2008 hearing.  
Thus, on remand, the RO should attempt to obtain the 
appellant's current mailing address and then reschedule her 
Travel Board hearing.  

Accordingly, the case is REMANDED for the following action:

1. After confirming the appellant's 
current mailing address, the RO/AMC should 
contact the appellant and request that she 
provide a marital history and any 
supporting documentation in her 
possession.  Specifically, the RO/AMC 
should determine whether the appellant's 
previous marriage either is "void" or 
has been "annulled" and should notify 
the appellant that obtaining a specific 
and accurate account of her marital 
history is essential to the adjudication 
of her claim.

2.  If, and only if, the appellant does 
not have a disqualifying marital 
impediment, then the RO/AMC should 
contact the appellant and ask her to 
provide documentation that she met the 
requirements for status as a helpless 
child prior to her 18th birthday or 
provide the necessary authorization forms 
so that VA may obtain these records.    

3.  Reschedule the appellant for another 
Travel Board hearing.

4. Thereafter, readjudicate the claim of 
entitlement to recognition as the helpless 
child of the deceased veteran for the 
purpose of entitlement to death benefits.  
If the benefit sought on appeal remains 
denied, the appellant should be provided a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

